UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1270



ALBERT RAYMOND COOPER,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION; JANET RENO;
JOHN GRIMBALL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Dennis W. Shedd, District Judge.
(CA-99-2735-7-19BD)


Submitted:   July 31, 2001                 Decided:   August 15, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Raymond Cooper, Appellant Pro Se. Thomas Stephen Inman,
SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Albert Raymond Cooper appeals the district court’s order

affirming the Commissioner’s denial of Social Security disability

benefits.     We have reviewed the record and the district court's

opinion   adopting    the   magistrate   judge’s   report   and   find   no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Cooper v. Apfel, No. CA-99-2735-7-19BD (D.S.C.

Jan. 22, 2001).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2